Exhibit 99.2 REVOCABLE PROXY REPUBLIC FIRST BANCORP, INC. SPECIAL MEETING OF SHAREHOLDERS March 18, 2009 THIS PROXY IS SOLICITED ON BEHALF OF THE BOARD OF DIRECTORS The undersigned hereby appoints and , with full power of substitution, and authorizes them to represent and vote, as designated below and in accordance with their judgment upon any other matters properly presented at the special meeting, including any motion to adjourn or postpone the meeting, for the purpose of soliciting additional proxies or for any other reason, or other matters incidental to the conduct of the special meeting or otherwise, all the shares of Republic First Bancorp, Inc. common stock held of record by the undersigned at the close of business on January 29, 2009, at the special meeting of shareholders, to be held March 18, 2009, and at any and all adjournments or postponements thereof. The board of directors recommends a vote “FOR” each of the listed proposals. This proxy, when properly executed, will be voted in the manner directed herein by the undersigned shareholders(s).
